DETAILED ACTION

This Office Action is in response to the amendment filed on July 20, 2022, the interview conducted on July 27, 2022, the supplemental amendment, filed on August 3, 2022, and the interview conducted on September 1, 2022.  Primary Examiner acknowledges Claims 21, 22, 24-26, 28, 30-33, 35, and 37 are pending in this application, with Claims 21 and 37 having been currently amended, Claims 1-20, 23, 27, 29, 34, and 36 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Kauffman on September 1, 2022. 

The application has been amended as follows: 

IN THE CLAIMS: 
Claim 35, Line 1: “to claim 34, wherein” has been changed to -- to claim 21, wherein --.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not disclose or teach the specific structure and relationship of the patient interface as claimed in independent Claim 21 including the features of: a first adjustment device on a first lateral side of the support portion and a second adjustment device on a second lateral side of the support portion, the first adjustment device being adapted to selectively laterally move the first headgear chord to tighten or loosen the headgear, the second adjustment device being adapted to selectively laterally move the second headgear chord to tighten or loosen the headgear, wherein the first and second headgear chords are independently adjustable, wherein the support portion comprises a first lateral arm and a second lateral arm, the first and second lateral arms extending from a central region of the support portion in opposite directions, and wherein the first adjustment device is positioned on the first lateral arm and the second adjustment device is positioned on the second lateral arm, and wherein each of the first and second lateral arms comprises an inner surface configured to face the patient's face, wherein the first headgear chord is configured to move along the inner surface of the first lateral arm so that at least part of the first headgear chord is between the patient's face and the first lateral arm in use, and wherein the second headgear chord is configured to move along the inner surface of the second lateral arm so that at least part of the second headgear chord is between the patient's face and the second lateral arm in use.  Thus, Claims 21, 22, 24-26, 28, 30-33, 35, and 37 are deemed allowable over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785